Fourth Court of Appeals
                               San Antonio, Texas
                                     March 12, 2018

                                   No. 04-17-00749-CR

                                Gabriel James FUENTES,
                                         Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 437th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015CR5272W
                      Honorable Lori I. Valenzuela, Judge Presiding


                                     ORDER
         The Appellant’s Motion for extension of Time is hereby GRANTED. The appellant’s
brief is due on April 11, 2018. No Futher Extensions, absent extraordinary circumstances.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of March, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court